      Case: 1:18-cv-05369 Document #: 32-1 Filed: 10/12/18 Page 1 of 2 PageID #:542



EXHIBIT A
Parties’ Proposed Agreed Upon Schedule for Motion to Dismiss1
    Event                                                                             Date
    Motion and supporting documents                                                   10/15/18
    Opposition                                                                        11/16/18
    Reply                                                                             12/5/18


Plaintiff’s Proposed Case Schedule
    Event                                                             Plaintiff’s
                                                                      Proposal
    MIDP/Rule 26(a)(1) disclosures (Dkt. No. 19)                      11/15/18
    Deadline for filing proposed Protective Order and ESI 11/26/18
    Order
    Production of ESI identified in MIDP disclosures 12/26/18
    (triggered by MIDP disclosures deadline)
    Deadline to amend the pleadings and bring in other parties 7/12/19


    Deadline for completing fact discovery                            1/10/20
    Expert reports of parties with burden of proof                    2/7/20

    Rebuttal expert reports                                           2/28/20
    Deadline for completing expert discovery                          3/25/20
    Deadline for filing dispositive motions                           4/24/20

Defendants’ Proposed Case Schedule

    Event                                                             Defendants’
                                                                      Proposal
    Deadline for filing proposed Protective Order and ESI 11/26/18
    Order
    Initial MIDP/Rule 26(a)(1) disclosures pursuant to 1/18/19
    Defendants’ proposal



1
  Defendants request oral argument regarding their forthcoming Motion to Dismiss. Plaintiff does not oppose oral
argument should the Court deem it necessary.
  Case: 1:18-cv-05369 Document #: 32-1 Filed: 10/12/18 Page 2 of 2 PageID #:543



Complete full MIDP disclosures due pursuant to 2/22/19
Defendants’ proposal
Production of ESI identified in MIDP disclosures 3/25/19
(triggered by MIDP disclosures deadline)
Deadline to amend the pleadings and bring in other parties 7/12/19


Deadline for completing fact discovery                    1/10/20
Expert reports of parties with burden of proof            2/7/20
Rebuttal expert reports                                   2/28/20
Deadline for completing expert discovery                  3/25/20
Deadline for filing dispositive motions                   4/24/20
